Citation Nr: 1735209	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-42 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 9, 2015 and in excess of 70 percent from November 9, 2015.  . 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO awarded the Veteran service connection for PTSD, and assigned a 50 percent rating.  The Veteran disagreed with this assigned rating, and perfected this appeal.

During the course of the appeal, the Veteran raised the issue of entitlement to TDIU based on his service-connected PTSD.  The Court of Appeals for Veterans Claims (the Court) has held that a claim for TDIU is part of an increased rating claim when such is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending rating claim, and has incorporated as an issue listed above.

The Board recognizes that the Veteran's previous representative contacted the Board in a November 5, 2014 letter referencing a prior request from the Veteran for a videoconference hearing in 2011.  Significantly however, on the Veteran's December 2014 VA Form 9, the Veteran specifically indicated that he did not want a hearing before the Board.  As such, the Veteran's prior hearing request is deemed withdrawn.

In November 2015, the Board remanded the Veteran's claims.  The record thereafter reveals that the Veteran's claim for entitlement to an initial increased rating for PTSD was readjudicated by an October 2016 supplemental statement of the case (SSOC) with a rating decision issued in conjunction therewith wherein the Veteran was awarded a 70 percent disability rating for his PTSD effective November 9, 2015.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, evidence in the form of VA and private medical treatment records has been associated with the Veteran's claims folder following the most recent adjudication of the Veteran's claims which was a December 2016 SSOC.  This evidence was not accompanied by a waiver of local consideration.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2016).  However, as the Board is remanding these claims, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly associated evidence before readjudicating the claims.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for chronic multi-symptom illness to include as due to undiagnosed illness, diabetes mellitus, and for a foot disability were raised by the Veteran in claims dated in August 2017, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to an increased disability rating for PTSD, the Board observes that a February 2017 VA treatment record notes the Veteran's report that he sees an outside psychiatrist for treatment of his PTSD.  The Board further observes that the most recent private medical evidence for the Veteran's PTSD that is associated with the claims folder other than a Disability Benefit Questionnaire dated April 2016 is an August 2013 mental health evaluation by C.G., Ph.D.  Therefore, the Board finds that on remand, all outstanding private treatment records pertaining to the Veteran's PTSD should be obtained and associated with the claims folder.  

With respect to the Veteran's claim of entitlement to TDIU, the Board indicated in the November 2015 remand that the medical evidence of record was unclear as to whether the Veteran's service-connected PTSD and then nonservice-connected (now service-connected) sleep apnea precluded the Veteran from obtaining substantial and gainful employment.  In this regard, a June 2011 VA QTC examiner opined that the Veteran has "no ability at this point to work and have social relationship" but also noted that the Veteran's symptoms cause occupational and social impairment with only reduced reliability and productivity.  Further, C.G., Ph.D. concluded in an August 2013 private mental health evaluation that the Veteran's PTSD causes him to be unable to gain employment and that the Veteran reported that he experienced hallucinations and thoughts of suicide for 6 months prior.  However, review of VA treatment records dated from 2010 to 2014 showed consistent denial of suicidal ideation, homicidal ideation, hallucinations, delusions, and thought disorders.  Moreover, an April 2011 letter from the Veteran's VA psychiatrist, J.M., M.D. indicated that the Veteran is able to maintain a job, but required regular, predictable hours so he could maintain a consistent sleep pattern.  In light of these ambiguities, the Board remanded the TDIU claim for the Veteran to be provided a VA examination which assessed the impact of the Veteran's PTSD on his employability.

Pursuant to the November 2015 Board remand, the Veteran was provided a VA Disability Benefits Questionnaire examination for his PTSD in September 2016.  The VA examiner reported that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further noted that the Veteran's PTSD symptoms consist of depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work, or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  After examination of the Veteran, the VA examiner opined that it is less likely than not that the Veteran's PTSD in and of itself causes him to be unable to secure or follow a substantially gainful occupation.  The examiner noted that the Veteran's self-reported history was often inconsistent with his records, but he has many complicating conditions that likely significantly impact his ability to sustain gainful employment.  In this regard, the Veteran reported a history of moderate alcohol abuse as well as multiple encounters with law enforcement for aggressive behavior and one conviction for fraud and violating probation.  He also reported significant symptoms of depression which likely contribute to problems working.  He further reported that he stopped taking online classes due to problems with concentration, but his records suggested that he stopped because his wife lost her job.  Given the inconsistencies in his self report as well as multiple complicating factors, the examiner reported that it is not possible to conclude that the Veteran's PTSD in and of itself causes him to be unable to secure or follow a substantially gainful occupation.  The Board further notes that VA Disability Benefits Questionnaires dated April 2016 and May 2017 indicate similar findings to the September 2016 examination, but do not contain an opinion as to the impact of the Veteran's PTSD on his employment.  

The Board notes that a VA Disability Benefits Questionnaire dated February 2016 for the Veteran's service-connected sleep apnea indicates that the sleep apnea affects the Veteran's employment; however, it is unclear from the record as to whether the sleep apnea, either alone or in conjunction with the Veteran's PTSD precludes him from obtaining substantial and gainful employment considering the Veteran's educational and work history.  Moreover, the record does not indicate the functional impairment of the Veteran's PTSD and sleep apnea in addition to his service-connected allergic rhinitis to include deviated septum and chronic sinusitis in the aggregate on his employability.  In light of these ambiguities, the Board is of the opinion that a VA examination would be probative in ascertaining the functional impairment of the Veteran's service-connected disabilities in the aggregate and the effect of these disabilities on his employability with consideration of his educational and occupational history.  See 38 C.F.R. § 3.159(c)(4) (2016) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records pertaining to private psychiatric treatment for the Veteran's PTSD identified in a February 2017 VA treatment record.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Thereafter, schedule the Veteran for VA medical examination(s) by an appropriate professional with regard to his claim of entitlement to TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  

The examiner is asked to interview the Veteran as to his employment and education history.  

Based on the examination and review of the record, the examiner must provide an opinion as to the functional impairment of the Veteran's service-connected disabilities, which include PTSD, severe obstructive sleep apnea, allergic rhinitis to include deviate nasal septum, and chronic sinusitis.  The examiner is asked to provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities in the aggregate as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  The examiner must provide an opinion from a medical perspective on the Veteran's ability to obtain substantially gainful employment given his level of education and the types of employment he would be able to obtain.

The underlying reasons for any opinions expressed are required.

3. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


